Exhibit 5 LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 400 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com October 7, 2010 Board of Directors Colonial Financial Services, Inc. 2745 S. Delsea Drive Vineland, NJ 08360 Re: Colonial Bankshares, Inc. 2006 Stock-Based Incentive Plan and Colonial Bank, FSB 401(k) Savings Plan Registration Statement on Form S-8 Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the registration of common stock, par value $0.01 per share (the “Common Stock”), of Colonial Financial Services, Inc. (the “Company”) to be issued pursuant to the Colonial Bankshares, Inc. 2006 Stock-Based Incentive Plan (the “Stock Plan”) and participation interests in the Common Stock of the Company offered or sold to the Colonial Bank, FSB401(k) Savings Plan (“401(k) Plan”). In rendering the opinion expressed herein, we have reviewed the Articles of Incorporation of the Company, the Stock Plan, the 401(k) Plan, the Company’s Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company.We have assumed the authenticity, accuracy and completeness of all documents in connection with the opinion expressed herein.We have also assumed the legal capacity and genuineness of the signatures of persons signing all documents in connection with which the opinions expressed herein are rendered. Based on the foregoing, we are of the following opinion: Following the effectiveness of the Form S-8, the Common Stock of the Company, when issued in accordance with the terms and conditions of the Stock Plan and the participation interests offered or sold to the 401(k) Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and should not be used for any other purpose or relied upon by any other person without the prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman Pomerenk & Schick, PC Luse Gorman Pomerenk & Schick, A Professional Corporation
